internal_revenue_service number release date index number ------------------------------ ---------------- -------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number ------------------- refer reply to cc psi plr-104493-12 date date company ------------------------------------------------------------------------------------------------- ---------------------- legend state -------------------- d1 d2 d3 d4 d5 -------------------------- -------------------------- ------------------- ----------------------- ---------------------- month -------------- year ------- dear ------------- this letter responds to a letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code code facts plr-104493-12 according to the information submitted company incorporated under the laws of state on d1 and elected to be an s_corporation for federal tax purposes effective d2 on or about d3 company issued stock warrants in connection with the provision of professional consulting services the issuance of the stock warrants may have terminated company’s s_corporation_election between the dates of d4 and d5 company issued two series of convertible debt instruments in order to fund company’s expansion and operations the issuance of the convertible debt instruments may have terminated company’s s_corporation_election in month of year company discovered that the stock warrants and convertible debt might be deemed a second class of stock company represents that the potential termination of its s_corporation_election was inadvertent company represents that it did not believe that the issuance of the stock warrants would cause it to be treated as having a second class of stock and thus would have caused its s_corporation_election to terminate it also represents that it was unaware that the issuance of the convertible debt could cause it to be treated as having a second class of stock and thus could have caused its s_corporation_election to terminate law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as otherwise provided in sec_1_1361-1 a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1 b or materially modified for purposes of sec_1_1361-1 if an option is issued in connection with a loan and the time period in which the option can be exercised is extended in connection with and consistent with a modification of the terms of the loan the extension of the time period in which the option may be exercised is not considered a material modification in addition a call option does not have a strike_price substantially below fair_market_value if the price at the time of exercise cannot pursuant plr-104493-12 to the terms of the instrument be substantially below the fair_market_value of the underlying stock at the time of exercise sec_1_1361-1 provides in part that a call option is not treated as a second class of stock for purposes of sec_1_1361-1 if it is issued to a person that is actively and regularly engaged in the business of lending and issued in connection with a commercially reasonable loan to the corporation sec_1_1361-1 continues to apply if the call option is transferred with the loan or if a portion of the call option is transferred with a corresponding portion of the loan sec_1_1361-1 provides that a convertible debt_instrument is considered a second class of stock if a it would be treated as a second class of stock under sec_1_1361-1 relating to instruments obligations or arrangements treated as equity under general principles or b it embodies rights equivalent to those of a call option that would be treated as a second class of stock under sec_1_1361-1 relating to certain call options warrants and similar instruments sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that company’s s_corporation_election may have terminated because company may have had more than one class of stock however we conclude that if company’s s_corporation_election was terminated such a termination was inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from d3 to d5 and thereafter provided that company’s s_corporation_election is not otherwise terminated under sec_1362 plr-104493-12 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion as to whether company is otherwise eligible to be an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc
